DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/08/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepetka et al. (U.S. Patent Publication No. 2008/0281350 A1). Sepetka et al. is cited in the IDS.
Regarding claim 1, Sepetka et al. discloses a system comprising: an elongate shaft (210) defining a lumen (interior lumen of 210); an elongate member (205) slidably disposed (Figs. 3A-3C, Paragraph 0185) within the lumen (interior lumen of 210) of the elongate shaft (210), the elongate member (205) having a proximal end region (proximal end region of 205) and a distal end region (distal end region of 205), wherein the distal end region (distal end region of 205) is configured to be intravascularly position at or within an aneurysm cavity (220, Figs. 3A-3C); an occlusive member (200) constrained within (Fig. 3A, Paragraph 0185) the lumen (interior lumen of 210) of the shaft (210), the occlusive member (200) including a proximal end portion (proximal end portion of 200) having an opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) and a distal end portion (distal end portion of 200) detachably coupled (Fig. 3E, Paragraph 0191) to the distal end region (distal end region of 205) of the elongate member (205), wherein the elongate member (205) extends through (Figs. 3A-3B) the opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) wherein pushing (Figs. 3A-3C, Paragraphs 0185-0186) the elongate member (205) from a distal opening (distal opening of 210, Fig. 3B) in the elongate shaft (210) pulls (Fig. 3B, 
Regarding claim 2, Sepetka et al. discloses the system of Claim 1, further comprising an embolic element (215) configured to be delivered to (Fig. 3D) the aneurysm cavity (220) through the elongate member (205) while the elongate member (205) is coupled to (Fig. 3D, Paragraph 0190) the distal end portion (distal end portion of 200) of the occlusive member (200). (Fig. 3D, Paragraph 0190). 
Regarding claim 3, Sepetka et al. discloses the system of Claim 2, wherein the embolic element (215) is a liquid embolic, one or more embolic coils (Paragraph 0190), or both. (Fig. 3D, Paragraph 0190).
Regarding claim 4, Sepetka et al. discloses the system of Claim 1, wherein a portion of the occlusive member (200) surrounding the elongate member (205) at the opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) is configured to slide relative to (Figs. 3B-3C, Paragraph 0188) the elongate member (205) as the occlusive member (200) self-expands (Fig. 3C, Paragraph 0188). (Figs. 3B-3C, Paragraphs 0188 and 0190-0191). 
Regarding claim 5, Sepetka et al. discloses the system of Claim 1, wherein the occlusive member (200) comprises one or more preferential bending regions (bending portions at frame arms, Paragraphs 0186 and 0188) about all or a portion (Fig. 3B) of the circumference (circumference of 200) of the occlusive member (200). (Fig. 3B, Paragraph 0186 and 0188)
Regarding claim 6, Sepetka et al. discloses the system of Claim 5, wherein all (Paragraph 0189) or a portion of the one or more preferential bending regions  (bending portions at frame arms, Paragraphs 0186 and 0188) comprise a radiopaque material (Paragraph 0189). (Paragraph 0189). 
Regarding claim 7, Sepetka et al. discloses the system of Claim 1, wherein the expanded state (Figs. 3B-3C) is a first expanded state (Fig. 3B) and the occlusive member (200) has a first shape (Fig. 3B) in the first expanded state (Fig. 3B), and wherein, when the occlusive member (200) is in the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771